Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 17/509004 
    
        
            
                                
            
        
    

Parent Data17509004, filed 10/24/2021 is a continuation of 17082052, filed 10/28/2020 17082052 is a continuation of 15580611, filed 12/07/2017 ,now U.S. Patent #10849911 15580611 is a national stage entry of PCT/IL2016/050595 , International Filing Date: 06/08/2016PCT/IL2016/050595 Claims Priority from Provisional Application 62173390, filed 06/10/2015 is a continuation in part of 15100993, filed 06/02/2016 and having 2 RCE-type filings therein15100993 is a national stage entry of PCT/IL2014/051052 , International Filing Date: 12/04/2014PCT/IL2014/051052 Claims Priority from Provisional Application 61911478, filed 12/04/2013. 






Status of Claims
Claims 1-13 are pending.
Claims 1-9 were examined. 
No claim is allowed.
Claims  10-13 were withdrawn from consideration as non-elected invention.
No Amendments were filed.

     

Non-Final Office Action 






Election of Invention
Applicants response to restriction requirement filed on 03/27/2022 is acknowledged.   
Applicants elected Group I, claims 1-9 drawn to an amine salt of 3-beta-arachidylamido-7a, 12a-dihydroxy-5|3-cholan-24-oic acid. 
Elected species
Applicants elected  species N- methylglucamine (meglumine) salt of Aramchol:  According to Applicants, support for the species election can be found e.g. at page 2, lines 9-10 and 16-18, page 4, line 28, page 10, line 15 and Table 7 of the subject application as filed (US 17/509,004). Applicants elected 3beta-arachidylamido-7a, 12a-dihydroxy-5|3-cholan-24-oic acid N-methylglucamine salt as the compound species (para. 14); and amorphous salt (paras. 15, 56 and 117, Fig. 1 and Table 2).

    PNG
    media_image1.png
    229
    660
    media_image1.png
    Greyscale

Claims 1-3 and 6-13 read on the elected species.

Aramchol

    PNG
    media_image2.png
    263
    1025
    media_image2.png
    Greyscale


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/28/2022 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.  English Translation or abstract of foreign language references where were not provided therefore, not considered.  

Non-Patent literature listed in the IDS were not provided so could not be considered.

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Gilat et al. (WO 2010/086864, 892 dated 05/10/2022, 45 pages), Lange et al. (Lange et al. (Journal of Pharmaceutical Sciences, Soluble Steroids I Sugar derivatives, Vol. 51, No. 11, pp. 1102-1106, November 1962, previously cite in parent case, 892) and Aubrey et al. (US 4377683).

    PNG
    media_image3.png
    320
    512
    media_image3.png
    Greyscale


Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Claim 1-3
In regards to claim 1, Gilat et al. WO ('864 ) teaches 3-. beta. -arachidylamido-7. alpha., 12. alpha. -dihydroxy-5. beta. -cholan-24-oic acid.  See claims 9 and 20 of the ref.  Claim 10 and 21 is drawn to specific compounds which includes 3-. beta. -arachidylamido-7. alpha., 12. alpha. -dihydroxy-5. beta. -cholan-24-oic acid. (See claims 1, 10 and 21).
WO (‘864) teaches bile acid or bile salt is conjugated to an amino acid. (Claims, 1, 12 and 20).
	Gilat teaches combination of amino acids (See lines 15-31, page 17, lines 1 -15 on page 18) where a large number of amino acids are listed.  .ne  skilled in the art would apply simple reaction reacting an acid and amine as taught by prior art. a person a skilled in the art would be able to make crystalline or amorphous salts at the time the invention was filed. Also shown above where carboxy group is expected to react with an amine.
It would have been obvious to one skilled in the art at the time the invention was filed would select any amino acid as needed and combine with a steroid having COOH at 24-position.  Motivation is provided by Gilat to make a amine salt with Aramchol and amine. .
Gilat teaches advantages of using Aramchol increased cholesterol efflux from human astrocyte brain cells. (Figure 2, page 32),
Claim 7, Gilat teaches that pharmaceutical composition of the present invention comprises a carrier, a solvent , an emulsifies, or enhancer of absorption  (Lines 29-30, page 18) regards to excipient See lines 6-10, and lines 2-20, page 19).Gilat teaches the subject is human. (lines 1-2, page 24).
In regard to claim 8, Gilat teaches oral administration.(Lines 18-20, page 28).
Gilat teaches an effective administration protocol It teaches effective dose parameters and modes of administration can be determined using method standard in the art. (Lines 9-20, page 38).,
In regards to claim 9, Gilat formulations and compositions and teaches various methods of administration includes granules, tablets, injectable solution or suspensions, (lines 5-14, page 29).
Examples 2 and 3 are drawn to humans.
It would have been obvious to one skilled in the art at the time the invention was filed would make Aramchol salts with COO (negative charge) of Aramchol and an amine with a positively charged. Aramchol is negatively charge as shown in claims H is removed from COOH 10 and 21 is drawn to specific compounds which includes 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid. (See claims 1, 10 and 21).
In regards to claims 6-9.  Gilat teaches pharmaceutical composition for humans in unit dosage form comprising a therapeutically effective amount of the salt of claim 1, and at least one pharmaceutically acceptable carrier, diluent, vehicle or exciptent. Claim 9 is taught by Gilat as cited above .such as tablets,  suspensions, sterile injectable solutions,
In regards to claim 1, Gilat (WO’864) teaches combination of amino acids. The term "amino acids" refers to both the naturally occurring amino acids and other unnaturally amino acids including both optically active (D and L) forms as well as racemic derivatives. The amino acids may be conjugated to the bile acid or bile salt by forming an amide bond between the carboxyl group of the bile acid (or bile salt) and the amino group of the amino acid. The naturally occurring amino acids are, e.g., glycine, alanine, valine, leucine, isoleucine, serine, methionine, threonine, phenylalanine, tyrosine, tryptophan, cysteine, proline, histidine, aspartic acid, asparagine, glutamic acid, glutamine, lysine, arginine, hydroxy lysine, (See lines 15-31, page 17, lines 1 -15 on page 18 where a large number of amino acids are listed which includes claimed amino acids.  In regards to claim 1, Gilat teaches combination with amino acids (See lines 15-31, page 17, lines 1-5 on page 18) where large number amino acids are listed.  In the instant case elected invention is examined.
In regards to claim 
Claim 1-3 

In regards to claim 1-3 , Gilat teaches advantages of using Aramchol increased cholesterol efflux from human astrocyte brain cells (Fog 2, page 32). And as cited above. 
 Gilat teaches treatment of humans.
It would have been obvious to one skilled in the art at the time the invention was filed would make Aramchol salts with a positively charged amine.   Aramchol is a negative charged. By losing H from COOH group ready to react with an amine. 
A person skilled in the art would select any amino acid as needed and combine with a steroid having COOH at 24-position or any other position. The amide bond is between the carboxyl group of the bile acid (or bile salt) and the amino group of the amino acid as taught by Gilat. The Gilat teaches advantages of using Aramchol increased cholesterol efflux from human astrocyte brain cells. (Figure 2, page 32).  It would have been obvious to one skilled in the art at the time the invention was filed would make Aramchol salts with a positive charged amine. Aramchol is negatively charged by losing H from COOH group ready to react with an amine.

Some examples of the combination of Aramchol and amines
    PNG
    media_image2.png
    263
    1025
    media_image2.png
    Greyscale

     CM   2
     CRN  111-42-2
     CMF  C4 H11 N O2

    PNG
    media_image4.png
    74
    256
    media_image4.png
    Greyscale

CN   Cholan-24-oic acid, 7,12-dihydroxy-3-[(1-oxoeicosyl)amino]-,
     (3β,5β,7α,12α)-, compd. with
     2-amino-2-(hydroxymethyl)-1,3-propanediol (1:1)  (CA INDEX NAME)

    PNG
    media_image5.png
    263
    1025
    media_image5.png
    Greyscale

     CM   2
     CRN  77-86-1
     CMF  C4 H11 N O3

    PNG
    media_image6.png
    139
    191
    media_image6.png
    Greyscale


Ascertainment of the Difference between Scope the Prior Art (MPEP §2141.012)
	Gilat teaches Aramchol and its amine salts with various amines as cited above. 
Gilat does not explicitly teach salt of specific amine N-methylglucamine  salt of Aramchol. Lange et al. 
In regards to claims 1-3 drawn to a salt with N-methylglucamine (meglumine), Lange et al. wherein the salt is N-methylglucamine, (meglumine) salt, and wherein AUCss of the salt is between 120,000-170,000 ng*h/m and wherein the AUCss is 144,295 ng*h/mL.   In example 1, of Gilat et al. (WO’) target dose level are 16uCi/ml (40uCi/kg). It teaches advantages of using Aramchol which  increases cholesterol efflux from human astrocyte brain cells (ccf-sttgl I cell line). The maximal effect of Aramchol was reached at concentrations 5-l0gg/ml Aramchol. Lower efflux levels were demonstrated at a concentration of 2pg/ml Aramchol. Higher Aramchol concentrations (20 gg/ml) showed a decrease in cholesterol efflux.
A person skilled in the art would find an appropriate dose, timing and duration to get the results as needed depending on the need and condition of a patient.  The range of AUCss of the salt is between 120,000-170,000 ng*h/mL and 144,295 ng*h/mL would depend on situation and need.     Figure 3 shows the direct effect of a FABAC molecule, Aramchol, on cholesterol efflux from astrocyte brain cells.  Figure 4 shows the direct effect of a FABAC molecule, Steamchol, on cholesterol efflux from astrocyte brain cells. Advantageously, said effect was achieved at low I concentrations.  See all examples.  See also lines 5-23, page 10 of WO reference.  See figures 1-7 for dose level and other data.
Lange was added because it specifically teaches conjugate of bile acid with N-methylglucamine.  Lange teaches a conjugate of bile acid with N-methylglucamine.  Lange teaches addition of NH step in a steroid preparation.   

    PNG
    media_image7.png
    249
    288
    media_image7.png
    Greyscale


It teaches that aqueous solubility of parent compounds increases 8 to 13 times by making glutamine, N-glucosamine and N-methylglucamine derivatives of cholesterol, testosterone, testosterone, 9-alpha-fluorohydrocortisone, triamcinolone acetonide and hexesterol. (Abstract). See solubility data is disclosed in table III and sugar derivative as in table I in Lange et al.  
Lange et al.  teaches further advantages of using N-methyl-glucamine and a complex of rutin with N-methyl-glucamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3 para in col. 1 on page 1102).3-. beta. -arachidylamido-7. alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid.  Therefore, it would have been obvious to a person skilled in the art to improve solubility of Aramchol a known bile acid by producing a salt of 3(3-arachidylamido-7a,12a-dihydroxy-5(3-cholan-24-oic acid with an amine such as N-methyl-glucamine because the compounds and amines conjugates are taught by Gilat and motivation to use N-methyl-glucamine is provided by Lange for methods of making see the amine derivatives (experimental section). 
Lange further provides motivation to use N-methyl-glucamine derivatives of cholesterol there was no measurable occurred after hours.  (Last paragraphs in preliminary hydrolysis study, left col. page 1104).  
Motivation to make N-methylglucamine salt of 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid (Aramchol) would have been obvious to one skilled in the art at the time the invention was filed for the reasons cited above.  A person skilled in the art would easily make the salt of 3beta-arachidylamido-7a, 12a-dihydroxy-5-beta-cholan-24-oic acid with a positively charged amine as claimed. Lange teaches various advantages of using N-methyl-glucamine.  Lange teaches rutin with N-methylglucamine was nontoxic, stable, and water soluble ( (3rd para in col. 1 on page 1102).  
In regards to claims 6, the ratio of Aramchol and amine is about 1:1, Aubrey teaches 1:1 molar ratio1:1 molecular ratio of the glucamine base to the acid.

`	Aubrey et al. (US 4,377,583) teaches N-methyl-D-glucamine salt of 3,4-dihydro-5-methyl-6-(2-methylpropyl)-4-oxothienyl[2,3-d]pyrimidine-2-carboxylic acid. Aubrey teaches 3,dihydro-5-methyl-6-(2-methylpropyl)-4-oxothieno[2,3-d]pyrimidine-2-carboxylic acid with N-methyl-D-glucamine gives a salt with improved solubility. Additionally, solutions of the salt exhibit good stability which can be demonstrated by retention of potency. The salt is comprised of a 1:1 molecular ratio of the glucamine base to the acid. (Abstract). Aubrey teaches combination with ethanolamine and with various other amines. Se table 1.
These references teach specific amine N-methylglucamine (elected species) salts of various steroids including Aramchol with amino acids which embraces Applicants claimed invention.
The cited references  teach the advantages of making steroid salts with amino acids and  further advantages of making such compounds to enhance the stability, solubility without any toxic effects.  Aubrey et al teaches N-methyl-D-glucamine gives a salt with improved solubility
Aubrey teach specifically amine N-methylglucamine (elected species) salts and advantages of N-methylglucamine.  It would have been obvious to one skilled in the art at the time the invention was filed to make a salt of with  N-methylglucamine and Aramchol See the entire documents. These references teach such combinations which embraces Applicants claimed invention. See the entire documents.
It would have been obvious to one skilled in the art at the time the invention was filed to apply the teachings of Gilat et al. (WO 2010/086864, IDS ref. dated 01/04/2018 in parent 15/100993, pages 45) and Lange et al. (Lange et al. (Journal of Pharmaceutical Sciences, Soluble Steroids I Sugar derivatives, Vol. 51, No. 11, pp. 1102-1106, November 1962, previously cite in parent case, 892) and Aubrey (US Patent 4377825).

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)

It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to prepare an amine salt of 3beta-arachidylamido-7a, 12a-dihydroxy-3b-cholan-24-oic acid (Aramchol) conjugated with N-methyl-glucamine because Gilat teaches the same 3beta-arachidylamido-7a, 12a-dihydroxy-5b-cholan-24-oic acid conjugated with amino acid.   A person skilled in the art would apply the teachings of Raymond which clearly provides a motivation to prepare quaternary or other salts of Aramchol for improving the solubility. 
One skilled in art would apply the teachings of Gilat and Lange to prepare a conjugate of bile acid with N-methylglucamine because it teaches that aqueous solubility of parent compounds increases 8 to 13 times by making glutamine, N-glucosamine and N-methylglucamine derivatives of cholesterol, testosterone, testosterone, 9-alpha-fluorohydrocortisone, triamcinolone acetonide and hexesterol. See solubility data is disclosed in table III and sugar derivative as in table I in Lange et al. See for methods of making the amine derivatives (experimental section). Lange teaches further advantages of using N-methyl-glucamine and a complex of rutin with N-methyl-glucamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3 para in col. 1 on page 1102).3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid. Therefore, it would have been obvious to a person skilled in the art to improve solubility of Aramchol a known bile acid by producing a salt of 3(3-arachidylamido-7a,12a-dihydroxy-5(3-cholan-24-oic acid with an amine such as N-methyl-glucamine because the compounds and amines conjugates are taught by Gilat and motivation to use N-methyl-glucamine is provided by Lange.
Motivation is provided by Lange et al as it teaches the advantages of using N-methyl-glucamine which is the elected species.  Since Lange et al. teaches that a complex of rutin with N-methylglucamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3rd  para in col. 1 on page 1102), 
.	A person skilled in the art would have reasonable expectation of success to prepare salts of any steroid with amines or other compounds.  Nothing non-obvious was noted.   One skilled in the art at the time the invention was filed would consider making aa salt of  N-methylglucamine and 3(3-arachidylamido-7a,12a-dihydroxy-5(3-cholan-24-oic acid (Aramchol) because N-methylglucamine is nontoxic stable and aqueous solubility of parent compounds increases 8 to 13 times by making glutamine, N-glucosamine and N-methylglucamine derivatives.  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to improve the solubility of Aramchol with an amine.
Thus, making N-methylglucamine salt of 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid would have been obvious to one skilled in the art at the time the invention was filed.
Consistent with the reasoning cited above one skilled in art would have reasonable expectation of success to apply the teachings of the references cited above and  Lange to prepare a conjugate of bile acid with N-methylglucamine because it teaches that aqueous solubility of parent compounds increases 8 to 13 times by making glutamine, N-glucosamine and N-methylglucamine derivatives of cholesterol, testosterone, testosterone, 9-alpha-fluorohydrocortisone, with solubility data is disclosed in table III and sugar derivative as in table I in Lange et al where the methods of making the amine derivatives (experimental section). 
The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103-2nd Rejection

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baharaff et al. (15/100993, 2016/0304553, priority date provisional  application 12/04/2013) and WO 2010/086864, IDS ref. dated 01/04/2018, page 45),
	US ‘553  teaches a salt of 3B- arachidylamido-7a, 12a-dihydroxy-5B-cholan-24-oic acid (Aramchol) with an amine. (lines 21-22, page 2).
Using water as a solvent, the following Aramchol salts precipitated as amorphous material: L-arginine salt, L-lysine salt, choline salt, N-methylglucamine salt, diethylamine salt, benzathine salt, 2-diethylatnino-ethanol salt, deanol salt, ethanolamine salt, and diethanolamine salt. A crystalline ammonium salt of Aramchol was obtained from water (Form I).[0082]
It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed, to prepare an amine salt of 3beta-arachidylamido-7a, 12a-dihydroxy-3b-cholan-24-oic acid (Aramchol) conjugated with N-methyl-glucamine because Gilat teaches the same 3beta-arachidylamido-7a, 12a-dihydroxy-5b-cholan-24-oic acid with amino acid. 

A person skilled in the art would apply the teachings of Raymond which clearly provides a motivation to prepare quaternary or other salts of Aramchol for improving the solubility.

One skilled in art would apply the teachings of Lange to prepare a conjugate of bile acid with N-methylglucamine because it teaches that aqueous solubility of parent compounds increases 8 to 13 times by making glutamine, N-glucosamine and N-methylglucamine derivatives of cholesterol, testosterone, testosterone, 9-alpha-fluorohydrocortisone, triamcinolone acetonide and hexesterol. See solubility data is disclosed in table III and sugar derivative as in table I in Lange et al. See for methods of making the amine derivatives (experimental section). Lange teaches further advantages of using N-methyl-glucamine and a complex of rutin with N-methyl-glucamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3 para in col. 1 on page 1102).3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid. Therefore, it would have been obvious to a person skilled in the art to improve solubility of Aramchol a known bile acid by producing a salt of 3(3-arachidylamido-7a,12a-dihydroxy-5(3-cholan-24-oic acid with an amine such as N-methyl-glucamine because the compounds and amines conjugates are taught by Gilat and motivation to use N-methyl-glucamine is provided by Lange.
Thus, N-methylglucamine salt of 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid would have been obvious to one skilled in the art at the time the invention was filed for the reasons cited above.
.Raymond et al. teaches various quaternary salts of steroids. A person skilled in the art would have reasonable expectation of success to prepare salts of any steroid with amines or other compounds.  Nothing unobvious was noted. 
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to improve the solubility of Aramchol with an amine.
Lange teaches that aqueous solubility of parent compounds increases 8 to 13 times by making salts of glutamine, N-glucosamine and N-methylglucamine derivatives of cholesterol, testosterone, testosterone, 9-alpha-fluorohydrocortisone, triamcinolone actinide and hexesterol. (Abstract).  See solubility data in table III.


    PNG
    media_image8.png
    221
    437
    media_image8.png
    Greyscale

Sugar derivative as in table I of Lange et al. See for methods of making the amine derivatives (experimental section). Lange teaches further advantages of using N-methylglucamine. It teaches that a complex of rutin with N-methyl-glucamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3 para in col. 1 on page 1102). These properties provide motivation to select N-methylglucamine from amino acids for conjugation to 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid. 
Consistent with the reasoning cited above one skilled in art would have reasonable expectation of success to apply the teachings of the references cited above and  Lange to prepare a conjugate of bile acid with N-methylglucamine because it teaches that aqueous solubility of parent compounds increases 8 to 13 times by making glutamine, N-glucosamine and N-methylglucamine derivatives of cholesterol, testosterone, testosterone, 9-alpha-fluorohydrocortisone, triamcinolone acetonide and hexesterol with solubility data is disclosed in table III and sugar derivative as in table I in Lange et al where the methods of making the amine derivatives (experimental section). 
Motivation is provided by Lange et al as it teaches the advantages of using N-methyl-glucamine which is the elected species.  Since Lange et al. teaches that a complex of rutin with N-methyl-glucamine was nontoxic, stable, and water soluble (20%) and had pH suitable for parenteral preparations. (3 para in col. 1 on page 1102), 3-.beta.-arachidylamido-7.alpha., 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Double Patenting 1st  rejection. 

Claims 1-3 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32, 36, 45, 53, 62, 63, of copending Application No. (15/100993). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims of this application --17/509, 004:

1. A pharmaceutically acceptable salt of 3B-arachidylamido-7a, 12a-dihydroxy-5beta-cholan-24-oic acid (Aramchol), wherein said salt is an amine salt selected from the group consisting of ammonium, benzathine, trimethylglycine (betaine), ethanolamine, diethanolamine, diethylamine, arginine, lysine, choline, deanol, 2- diethylaminoethanol, N-methylglucamine (meglumine), N-ethylglucamine (eglumine), and tromethamine salt.

2. The pharmaceutically acceptable salt of claim 1, wherein the salt is ‘N-
methylglucamine (mephitine), lysine or tromethamine salt.
3. The pharmaceutically acceptable salt of claim 2, wherein the salt is N
methylglucamine (meglumine) salt.
Claims of pending application 15/100993. 
32. (Currently amended) A salt of 3beta-arachidylamido-7a, 12a-dihydroxy-5B-cholan-24-oic acid with a positively charged amine wherein said amine is ammonium, benzathine, trimethylglycine (betaine), ethanolamine, diethanolamine, diethylamine, Z-arginine, Z-lysine, choline, deanol, 2-diethylaminoethanol, N-methylglucamine  (meglumine), N-ethylglucamine (eglumine), or tromethamine.

Claim 32 of 15/100993 is drawn to a salt of 3beta-arachidylamido-7a, 12a-dihydroxy-5B-cholan-24-oic acid with a positively charged amine wherein said amine is the N-methylglucamine  (meglumine) which is the elected invention.in this application. 
Instant claims are drawn to same Aramchol amine salt which is  3B-arachidylamido-7a, 12a-dihydroxy-5B-cholan-24-oic acid with a positively charged amine wherein said amine is the N-methylglucamine  (meglumine).
It would have been obvious that the claims of the copending application contains the subject matter which is considered obvious.  
A terminal disclaimer with overcome the rejection.

Double Patenting 2nd rejection-US Patent 1084911
 
Claims 1-3 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10849,911.   Although the claims at issue are not identical, they are not patentably distinct from each other and contain ratios1:1 and amounts about 10 to 400 mg, because instant claims are drawn to an amine salt with Aramchol which is considered obvious to one skilled in the art at the time the invention was filed.  The ratios and amounts are considered obvious in absence of any unexpected and unobvious results.   Applicant may consider to amend the claims or file a TD to overcome the DP rejections. 
Claim 1 of the issued patent is drawn to a composition of Aramchol and its salts with amines.

    PNG
    media_image9.png
    110
    290
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    338
    290
    media_image10.png
    Greyscale


Claims 2-5 are drawn to Aramchol with amine (claims 1-5).Claims of US Patent 10,849,911are considered obvious over claims of instant claims.
It would have been obvious to one skilled in the art at the time the invention was filed to make salt of amine with Aramchol especially with N-methylglucamine (meglumine) as instantly claimed.  

Double Patenting 3nd rejection. 

Claims 1-3 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 2, 4 and 9 of U.S. Patent No.8,975,246.   Although the claims at issue are not identical, they are not patentably distinct from each other and contain ratios1:1 and amounts about 10 to 400 mg, because instant claims are drawn to an amine salt with Aramchol which is considered obvious to one skilled in the art at the time the invention was filed.  The ratios and amounts are considered obvious in absence of any unexpected and unobvious results.  
 
1. A method for treating a disease or disorder associated with altered glucose metabolism or insulin action in a subject in need thereof, said method comprising the step of administering to the subject a BAFAC (bile acid or bile salt fatty acid conjugate) of general formula II W-X-G in which G is a bile acid or bile salt radical, which is optionally conjugated in position 24 with a suitable amino acid, W stands for one or two fatty acid radicals, each having from 14-22 carbon atoms, and X is a suitable bonding member or a direct C-C bond between G and each W, said suitable bonding member being selected from the group consisting of NH, O, P and S, wherein the disease or disorder associated with altered glucose metabolism is selected from the group consisting of hyperglycemia, diabetes. 


2. The method according to claim 1, wherein the bonding member is NH. 

4. The method according to claim 1, wherein the compound of general formula II is 3-.beta.-arachidylamido-7.alpha.,12.alpha.-dihydroxy-5.beta.-cholan-24-oi- c acid.
9. The method according to claim 1, wherein said subject is a human.
 
A terminal disclaimer will overcome the rejection
Double Patenting 4th rejection. –16/874047
Claims 1-3 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  7, 8 and 18-22 of 16/874047 .Although the claims at issue are not identical, they are not patentably distinct from each other and contain single daily dose eof 383 mg to human being. instant claims are drawn to an amine salt with Aramchol which is considered obvious to one skilled in the art at the time the invention was filed.  The ratios and amounts are considered obvious in absence of any unexpected and unobvious results.   
Claim 7 was amended to add its intended use.  A salt of 3B-arachidylamido-7a, 12a-dihydroxy-5B-cholan-24- oic acid with a positively charged amine wherein said amine is N-methylglucamine (meglumine)

8. (Original) The salt of claim 7, wherein the AUCss is 144,295 ng*h/mL.

Claim 20 of Application 16/874,047 is drawn to a salt of 3b-arachidylamido-7a, 12a-dihydroxy-5B-cholan-24-oate with ¢positively charged amine wherein said amine is N-methylglucamine (meglumine) is the elected species which is instantly claimed. 
Claimed invention is considered obvious over claims application 16/874,047 as cited above.  

	A terminal disclaimer is needed to overcome this rejection,

Double Patenting 5th rejection.-17/156853
Claims 1-3 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-4 and 7-18 and 25 of 17/156853    Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are drawn to an amine salt with Aramchol especially elected species 3.beta.-arachidylamido-7a, 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid N-methylglucamine salt.  It is considered obvious to one skilled in the art at the time the invention was filed to make a salt of Aramchol and specifically N-methylglucamine salt.  The ratios and amounts are considered obvious in absence of any unexpected and unobvious results.   Claims 16-18 are drawn to amounts and dosage 383 mg.  
Claims 1 is drawn o an amine salt of 3.beta.-arachidylamido-7.alpha.,12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid. 
2. The salt of claim 1, wherein the amine is selected from the group consisting of ammonia, a primary amine, a secondary amine, a tertiary amine, a quaternary ammonium compound, an amino alcohol, an amino sugar and an amino acid; preferably wherein the amine is selected from the group consisting of an amino alcohol, an amino sugar and an amino acid. 
3. The salt of claim 1 selected from the group consisting of ammonium, benzathine, trimethylglycine (betaine), ethanolamine, diethanolamine, diethylamine, arginine, lysine, choline, deanol, 2-diethylaminoethanol, N-methylglucamine, (meglumine), M-ethylglucamine (eglumine) and tromethamine salts. 
4. The salt of claim 1, wherein the salt is selected from the group consisting of: 3.beta.-arachidylamido-7.alpha.,12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid lysine salt; 3.beta.-arachidylamido-7.alpha.,12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid tromethamine salt; and 3.beta.-arachidylamido-7a, 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid N-methylglucamine salt. 
Claim 8 is drawn to for human beings. 
10. The salt of claim 1, wherein the salt is N-methylglucamine, (meglumine) salt, and wherein Cavg of the salt is between 5,000-11,000 ng/mL. 
Claims 1-4, 8, 10-18 are drawn to the salt of N-methylglucamine, (meglumine) with Armacol and with another amines. 
Claim 4 contains elected salt of Armacol, 3.beta.-arachidylamido-7a, 12.alpha.-dihydroxy-5.beta.-cholan-24-oic acid N-methylglucamine salt. 
	Claimed invention is considered obvious to one skilled in the art at the time the invention was filed. 

Terminal declaimers will overcome the DP rejections. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel L. can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627